United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 08-1690
                                 ___________

Donald Felix Winnett,                    *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         *
Saline County Jail; Hugh Gentry, Lt., *
Saline County Jail, originally sued as   *   Appeal from the United States
Huge Gentry; Dru Reed, Sgt., Saline      * District Court for the
County Jail, originally sued only as     * Eastern District of Arkansas.
Reed; Ray Pennington, Sgt., Saline       *
County Jail, originally sued only as     * [UNPUBLISHED]
Pennington; Chad Westbrook, Jailer,      *
Saline County Jail, originally sued only *
as Westbrook; Brandon Ford, Jailer,      *
Saline County Jail originally sued only *
as Ford; Dan Sutterfield, Detective,     *
Arresting Officer; John Doe, Arresting *
Officer,                                 *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: March 6, 2009
                              Filed: March 6, 2009
                               ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.
       In this interlocutory appeal, Arkansas inmate Donald Winnett contests the
district court’s1 denial without prejudice of his motion for appointment of counsel in
his 42 U.S.C. § 1983 lawsuit.

       We find no abuse of discretion. See Phillips v. Jasper County Jail, 437 F.3d
791, 794 (8th Cir. 2006) (standard of review; there is no statutory or constitutional
right to appointed counsel in civil case). The district court’s order reflects
consideration of appropriate factors such as the factual complexity of the issues,
Winnett’s ability to investigate the facts and present his claims, and the complexity
of the legal arguments. See Nelson v. Shuffman, 476 F.3d 635, 636 (8th Cir. 2007)
(per curiam); Phillips, 437 F.3d at 794. Moreover, the denial was without prejudice,
so the court may revisit the decision at a later time if appropriate. We reject Winnett’s
suggestion of judicial bias. See United States v. Dehghani, 550 F.3d 716, 721 (8th
Cir. 2008).

      Accordingly, we affirm. We also deny Winnett’s motion on appeal for
appointment of counsel.
                     ______________________________




      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                         -2-